                           UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF NORTH CAROLINA
                                STATESVILLE DIVISION
                                    5:18-cv-00172-KDB
                               (5:18-cr-00005-KDB-DCK-1)

MICHAEL CLARENCE HOOD,                    )
                                          )
                  Petitioner,             )
                                          )
vs.                                       )                                ORDER
                                          )
UNITED STATES OF AMERICA,                 )
                                          )
                  Respondent.             )
__________________________________________)

        THIS MATTER is before the Court on Petitioner’s Motion to Vacate, Set Aside or Correct

Sentence under 28 U.S.C. § 2255. [CV Doc. 1].1

I.      BACKGROUND

        On February 13, 2018, Petitioner Michael Clarence Hood (“Petitioner”) was charged in a

Bill of Information with two counts of possession with intent to distribute controlled substances in

violation of 21 U.S.C. §§ 841(a)(1) and 841(b)(1)(C) (Counts One and Two); and one count of

possession of a firearm in furtherance of drug trafficking in violation of 18 U.S.C. § 924(c) (Count

Three). [CR Doc. 16: Bill of Information]. The parties reached a plea agreement pursuant to

which Petitioner agreed to plead guilty to all three counts. [CR Doc. 18 at ¶ 1: Plea Agreement].

The Government agreed not to oppose a sentence at the bottom end of the applicable guidelines

range at sentencing. [Id. at ¶ 8(e)].


1 Citations to the record herein contain the relevant document number referenced preceded by either the
letters “CV,” denoting that the document is listed on the docket in the civil case file number 5:18-cv-00172-
KDB, or the letters “CR,” denoting that the document is listed on the docket in the criminal case file number
5:18-cr-00005-KDB-DCK-1.




          Case 5:18-cv-00172-KDB Document 11 Filed 07/10/20 Page 1 of 12
[Id.]. Petitioner stipulated that there was a factual basis for his guilty plea, that he had read it and

understood it, and that the factual basis could be used by the Court and the United States Probation

Office to determine the applicable advisory guideline range or the appropriate sentence under 18

U.S.C. § 3553(a). [Id. at ¶ 15]. Petitioner also agreed that the factual basis was true and accurate

and did not object to any provisions therein. [See CR Doc. 17: Factual Basis]. The factual basis

provided as follows:

                        1.     In January 2015, law enforcement conducted three
                controlled purchases of controlled substances from [Petitioner] at
                his residence [in] Lenoir, North Carolina. That led to law
                enforcement obtaining a search warrant for [Petitioner’s] residence.
                When they executed the search warrant on January 21, 2015, they
                located, among other things, approximately $4,052.90 in U.S.
                currency, 0.54 grams of cocaine base (“crack cocaine”), 45
                Oxycodone pills (10 mg each), and 13 firearms and ammunition.

                       2.      Within three days of October 16, 2017, law
                enforcement conducted a controlled purchase of a controlled
                substance from [Petitioner] at his residence [in Lenoir, North
                Carolina]. They then obtained a search warrant and executed it on
                October 16, 2017, seizing approximately $1,000 in U.S. currency
                from [Petitioner’s] wallet, 5 pills of Oxycodone, 69 pills of
                Hydrocodone (10 mg each), and two firearms and ammunition.
                Additionally, two individuals who were on scene at [Petitioner’s]
                residence admitted that they had been purchasing controlled
                substances from him.

                        3.       [Petitioner] possessed the controlled substances with
                intent to distribute and possessed the firearms in furtherance of drug
                trafficking.

[Id. at 2].

        Petitioner pleaded guilty in accordance with the plea agreement. At the plea and Rule 11

hearing, Petitioner testified that he understood that he was under oath and required to give truthful

answers to the questions asked by the Court. [CR Doc. 20 at ¶ 1: Acceptance and Entry of Guilty

Plea]. Petitioner testified that he was not under the influence of alcohol, medicines or drugs of any

                                                   2

          Case 5:18-cv-00172-KDB Document 11 Filed 07/10/20 Page 2 of 12
sort. [Id. at ¶ 6]. Petitioner further testified that his mind was clear and that he understood that he

was there to enter a guilty plea in his case. [Id. at ¶ 7]. The Court reviewed the charges and their

minimum and maximum penalties. [CR Doc. 41 at 4-7, 12-14: Plea Hearing Tr.]. Petitioner

testified that he understood the charges and the penalties and had discussed them with his attorney.

[Id. at 7, 14; CR Doc. 20 at ¶¶ 8, 9]. Petitioner confirmed that he was, in fact, guilty of the charges

to which he was pleading guilty. [Doc. 20 at ¶ 24].

       Counsel for the Government described the terms of the plea agreement. [CR Doc. 41 at

17-20]. After the Government reviewed the terms of the plea agreement, Petitioner testified that

he had been over the agreement carefully with his attorney, that he understood it, and that he agreed

to its terms. [Id. at 20-21; CR Doc. 20 at ¶ 26]. Petitioner also attested that he had reviewed the

factual basis with his attorney and that he had either read it or had it read to him, understood it,

and agreed to it. [CR Doc. 20 at ¶ 31; CR Doc. 41 at 21-22]. Petitioner specifically testified that

he was “satisfied with the services of [his] lawyer in this case” and declined the opportunity to

state anything to the Court regarding the services of his attorney. [Id. at ¶¶ 35-36; CR Doc. 41 at

23]. The Court then asked Petitioner’s counsel if she “had reviewed with [Petitioner] all features

of his case but in particular the terms of his plea agreement” and whether she was “satisfied he

understands these things and knows what he’s doing.” [CR Doc. 41 at 23]. Counsel responded,

“I have and I do.” [Id. at 23]. Thereafter, the Court found that Petitioner’s guilty plea was

“knowingly and voluntarily made” and “that [Petitioner] understands the charges, and the potential

penalties and consequences of his plea.” [Id. at 24]. The Magistrate Judge then accepted

Petitioner’s guilty plea. [CR Doc. 20 at 4].

       Before Petitioner’s sentencing, a probation officer prepared a Presentence Investigation

Report (PSR). [CR Doc. 28: PSR]. The probation officer recommended a Total Offense Level



                                                  3

         Case 5:18-cv-00172-KDB Document 11 Filed 07/10/20 Page 3 of 12
(TOL) of 13 and a Criminal History Category of I, yielding a guidelines range of 12 to 18 months’

imprisonment followed by a mandatory minimum statutory term of imprisonment of 60 months

on Count Three. [Id. at ¶¶ 13, 35, 60, 61].

       Petitioner’s sentencing hearing was held on July 11, 2018. [CR Doc. 39: Sentencing Tr.].

At the sentencing hearing, Petitioner testified that he was pleading guilty freely and voluntarily,

that he was “fully satisfied” with the services of his attorney, and that he was guilty of the offenses

to which he pleaded guilty. [Id. at 3-4]. The Court adopted the PSR without objection and noted

the guideline range of a term of imprisonment of 12 to 18 months on Counts One and Two and the

consecutive term of 60 months on Count Three. [Id. at 5]. At the sentencing hearing, Petitioner’s

counsel informed the Court, in pertinent part, as follows:

               [Petitioner] suffered from severe learning disabilities throughout his
               life. He repeated several grades in school, had a speech impediment;
               he was actually in Special Ed classes from the First Grade on
               throughout all of school. He has limited reading and writing abilities
               and is effectively illiterate. Throughout my course of representing
               him I have had to read every legal document and email to him so
               that he could understand it.

                       The document I filed with the Court notes [Petitioner] has a
               Full Scale IQ of 52, which is in the mentally retarded range, and was
               the basis for him being on disability through much of his life.
               Outside of this case, [Petitioner] relies significantly on his family
               members to help with basic tasks in his life due to his limited
               intellect and, also, his [illiteracy].

[Id. at 6-7]. Counsel also advised the Court that Petitioner is extremely involved in the lives of his

two sons, picking them up form school every day, spending the weekends with them, and taking

them to every ball game he can. [Id. at 7]. After noting that Petitioner “had the capacity and ability

to deal drugs,” the Court sentenced Petitioner to a term of imprisonment of 12 months on Counts

One and Two, to be served concurrently, and a term of 60 months on Count Three, to be served

consecutively to the terms imposed for the other counts. [Id. at 15, 17]. Judgment on Petitioner’s

                                                  4

         Case 5:18-cv-00172-KDB Document 11 Filed 07/10/20 Page 4 of 12
conviction was entered on July 11, 2018. [CR Doc. 31: Judgment]. Petitioner did not directly

appeal his conviction or sentence.

       On October 18, 2018, Petitioner timely filed the instant motion to vacate under § 2255.

[CV Doc. 1]. As grounds for his § 2255 motion, Petitioner claims he received ineffective

assistance of counsel because his attorney did not investigate Petitioner’s mental disability before

advising the Magistrate Judge that Petitioner was competent to plead guilty. [CV Doc. 1 at 4].

Petitioner also claims his attorney was incompetent for failing to investigate “the effect [of] the

combination of previous use of psychiatric drugs, current prescribed use of Oxymorphone (Opana

ER), use of crack cocaine, and the consumption of alcohol/beer would have upon [Petitioner’s]

ability to reason and understand the nature of the proceeding.” [Id. at 5]. Finally, Petitioner claims

that his attorney “failed to investigate the nexus between the alleged drug sale and firearm

possession pursuant to 18 U.S.C. § 924(c)(1)(A).” [Id. at 6]. In the space provided for the fourth

ground for relief, Petitioner states that he is “legally incompetent” and seeks “an order to remove

counsel … and appoint anew.” [Id. at 8]. Petitioner does not claim innocence or request a trial.

Rather, he requests that the forfeiture be stayed, for a mental evaluation, and to vacate his

convictions. [CV Doc. 1 at 12].

       The Government, on this Court’s Order, timely responded to Petitioner’s motion to vacate

after receiving multiple extensions of time to do so. [CV Docs. 3, 5, 7, 8]. Petitioner then filed a

letter with the Court directed to Honorable Frank W. Whitney, United States District Judge,

purporting to be a reply to the Government’s response. [CV Doc. 9]. In the letter, Petitioner “seeks

an order from this Honorable Court to stay the 28 U.S.C. § 2255 proceedings until the Court




                                                  5

         Case 5:18-cv-00172-KDB Document 11 Filed 07/10/20 Page 5 of 12
decide[s] whether counsel will be appointed to assist [Petitioner].” [Id.]. On March 18, 2020, S.

Frederick Winiker, III, filed a notice of appearance as counsel for Petitioner.2 [Doc. 10].

        This matter is now ripe for adjudication.

II.     STANDARD OF REVIEW

        Rule 4(b) of the Rules Governing Section 2255 Proceedings provides that courts are to

promptly examine motions to vacate, along with “any attached exhibits and the record of prior

proceedings . . .” in order to determine whether the petitioner is entitled to any relief on the claims

set forth therein. After examining the record in this matter, the Court finds that the arguments

presented by Petitioner can be resolved without an evidentiary hearing based on the record and

governing case law. See Raines v. United States, 423 F.2d 526, 529 (4th Cir. 1970).

III.    DISCUSSION

        The Sixth Amendment to the U.S. Constitution guarantees that in all criminal prosecutions,

the accused has the right to the assistance of counsel for his defense. See U.S. CONST. amend.

VI.    To show ineffective assistance of counsel, Petitioner must first establish a deficient

performance by counsel and, second, that the deficient performance prejudiced him.                     See

Strickland v. Washington, 466 U.S. 668, 687-88 (1984). In making this determination, there is “a

strong presumption that counsel’s conduct falls within the wide range of reasonable professional

assistance.” Id. at 689; see also United States v. Luck, 611 F.3d 183, 186 (4th Cir. 2010).

Furthermore, in considering the prejudice prong of the analysis, the Court “can only grant relief

under . . . Strickland if the ‘result of the proceeding was fundamentally unfair or unreliable.’”

Sexton v. French, 163 F.3d 874, 882 (4th Cir. 1998) (quoting Lockhart v. Fretwell, 506 U.S. 364,



2Because counsel has appeared for Petitioner, any purported motion by Petitioner for counsel or to stay the
proceedings is moot and will not be addressed further.


                                                    6

         Case 5:18-cv-00172-KDB Document 11 Filed 07/10/20 Page 6 of 12
369 (1993)). Under these circumstances, the petitioner “bears the burden of affirmatively proving

prejudice.” Bowie v. Branker, 512 F.3d 112, 120 (4th Cir. 2008). If the petitioner fails to meet

this burden, a “reviewing court need not even consider the performance prong.” United States v.

Rhynes, 196 F.3d 207, 232 (4th Cir. 1999), opinion vacated on other grounds, 218 F.3d 310 (4th

Cir. 2000).

       To establish prejudice in the context of a guilty plea, a petitioner must show that “there is

a reasonable probability that, but for counsel’s errors, he would not have pleaded guilty and would

have insisted on going to trial.” Meyer v. Branker, 506 F.3d 358, 369 (4th Cir. 2007) (quoting Hill

v. Lockhart, 474 U.S. 52, 59 (1985)). In evaluating claims under § 2255, statements made by a

defendant under oath at the plea hearing carry a “strong presumption of verity” and present a

“formidable barrier” to subsequent collateral attacks. Blackledge v. Allison, 431 U.S. 63, 73-74

(1977). “[C]ourts must be able to rely on the defendant’s statements made under oath during a

properly conducted Rule 11 plea colloquy.” United States v. Lemaster, 403 F.3d 216, 216, 221-

22 (4th Cir. 2005). Indeed, “in the absence of extraordinary circumstances, the truth of sworn

statements made during a Rule 11 colloquy is conclusively established, and a district court should

dismiss … any § 2255 motion that necessarily relies on allegations that contradict the sworn

statements.” Id. at 221-22.

       When a defendant pleads guilty, he waives all nonjurisdictional defects in the proceedings

conducted prior to entry of the plea.” United States v. Moussaoui, 591 F.3d 263, 279 (4th Cir.

2010). Thus, a knowing and voluntary guilty plea “forecloses federal collateral review” of prior

constitutional deprivations, including allegations of ineffective assistance of counsel that do not

affect the voluntariness of the plea. See Fields v. Att’y Gen. of Md., 956 F.2d 1290, 1294-96 (4th

Cir. 1992); accord United States v. Torres, 129 F.3d 710, 715 (2d Cir. 1997); Wilson v. United



                                                 7

         Case 5:18-cv-00172-KDB Document 11 Filed 07/10/20 Page 7 of 12
States, 962 F.2d 996, 997 (11th Cir. 1992); Smith v. Estelle, 711 F.2d 677, 682 (5th Cir. 1983). A

guilty plea is valid when it “represents a voluntary and intelligent choice among the alternative

courses of action open to the defendant.” Burket v. Angelone, 208 F.3d 172, 190 (4th Cir. 2000)

(citing North Carolina v. Alford, 400 U.S. 25, 31 (1970)).

       A.      Mental Disability

       Petitioner argues that he received ineffective assistance because his attorney did not

investigate Petitioner’s mental disability, including the effect of Petitioner’s drug and alcohol use

on his competency, prior to his guilty plea. Petitioner, however, does not allege that his guilty plea

was unknowingly or involuntarily made or that he was mentally incompetent, that he could not

assist his counsel, or that he did not understand the proceedings against him. Rather, Petitioner

alleges that he has a low IQ and that the PSR noted that he had been intellectually disabled since

1994. [CV Doc. 1 at 4]. Petitioner’s conclusory assertions are insufficient to establish a claim of

mental incompetence. See United States v. Dyess, 730 F.3d 354, 359-60 (4th Cir. 2013) (holding

it was proper to dismiss § 2255 claims based on vague and conclusory allegations). Further, the

record of the plea hearing demonstrates that Petitioner’s guilty plea was knowing and voluntary.

What is more, Petitioner confirmed the validity of his guilty plea at sentencing. As such, Petitioner

has waived these pre-plea claims of ineffective assistance.

       Even if Petitioner had not waived these claims, they are meritless. A defendant is not

incompetent if he “has sufficient present ability to consult with his lawyer with a reasonable degree

of rational understanding … [and] a rational as well as factual understanding of the proceedings

against him.” Cooper v. Oklahoma, 517 U.S. 348, 354 (1996) (internal citation and quotation

marks omitted). See Burket v. Angelone, 208 F.3d 172, 192 (4th Cir. 2000) (“Likewise, neither

low intelligence, mental deficiency, no bizarre, volatile, and irrational behavior can be equated



                                                  8

         Case 5:18-cv-00172-KDB Document 11 Filed 07/10/20 Page 8 of 12
with mental incompetence to stand trial.”). “To show incompetence to plead guilty, a defendant

must demonstrate that ‘his mental faculties were so impaired … when he pleaded that he was

incapable of full understanding and appreciation of the charges against him, of comprehending his

constitutional rights and of realizing the consequences of his plea.’” Roach v. Martin, 757 F.2d

1463, 1480 (4th Cir. 2012) (quoting Shaw v. Martin, 733 F.2d 304, 314 (4th Cir. 1984)).

       Petitioner does not allege that he did not understand the charges, his guilty plea, or the plea

proceedings. And the record of the plea and sentencing proceedings provide no support for such

an argument in any event. Petitioner responded appropriately to all questions posed to him and

gave no indication of confusion or that he did not understand the proceedings. He testified that his

mind was clear, that he was not under the influence of any drugs, and that he understood the

proceedings. Petitioner’s attorney represented that she was satisfied that Petitioner understood the

proceedings.    Petitioner’s low IQ and relative mental disability do not equate to mental

incompetence in a criminal proceeding. See Burkett, 208 F.3d at 192. Moreover, the record shows

that Petitioner managed to sell drugs, collect and possess firearms, and take care of his children.

As such, Petitioner has not shown that his counsel was constitutionally deficient for allegedly

failing to investigate his mental competency.

       Furthermore, Petitioner has not shown there was an objectively reasonable probability for

him to have proceeded to trial but for his counsel’s alleged errors. In fact, Petitioner does not even

request a trial. As such, Petitioner has not shown prejudice. See Meyer, 506 F.3d at 369.

       In sum, Petitioner has failed to show deficient performance and prejudice as to his claims

for ineffective of assistance of counsel related to his mental disability.




                                                  9

         Case 5:18-cv-00172-KDB Document 11 Filed 07/10/20 Page 9 of 12
       B.      Firearm Nexus

       To support an ineffective assistance claim based on the failure to investigate, a petitioner

must present specific information to show what favorable evidence the investigation would have

yielded. See Beaver v. Thompson, 93 F. 3d 1186, 1195 (4th Cir. 1996). If there is “no reasonable

probability that a possible defense would have succeeded at trial,” counsel’s failure to investigate

such a defense is not prejudicial. See Savino v. Murray, 82 F.3d 593, 599 (4th Cir. 1996).

       A § 924(c) offense requires “that the possession of a firearm furthered, advanced, or helped

forward a drug trafficking crime.” United States v. Lomax, 293 F.3d 701, 705 (4th Cir. 2002). A

firearm may further drug trafficking in several ways, including defending against someone trying

to steal drugs or profits or facilitating the collection of money for drugs. Id. Many factors may be

considered in determining whether a sufficient nexus between the firearm and the drug trafficking

exists. Id. These include “the type of drug activity that is being conducted, accessibility of the

firearm, the type of weapon, whether the weapon is stolen, the status of the possession (legitimate

or illegal), whether the gun is loaded, proximity to drugs or drug profits, and the time and

circumstances under which the gun is found.” Id. (internal quotation and citation omitted).

       Petitioner possessed 152 Oxymorphone pills, 69 Hydrocodone pills, five Oxycodone pills,

$1,000.00 in cash, two firearms and ammunition at the time law enforcement searched his

residence on October 16, 2017. [CR Doc. 28 at ¶ 10]. The firearms were found in the same

location as the drugs, both at the house where Petitioner conducted drug sales, and while two

people who had admittedly purchased drugs from Petitioner were present. These facts demonstrate

a sufficient nexus between the firearms and the drugs to support a § 924(c) charge. See United

States v. Lynn, 37 F.3d 1496, at *5 (4th Cir. 1994) (unpublished) (affirming § 924(c) conviction




                                                10

        Case 5:18-cv-00172-KDB Document 11 Filed 07/10/20 Page 10 of 12
where a firearm was locked in a safe and unloaded and another firearm was hidden and relatively

in accessible).

        Petitioner contends that, when he was prescribed Oxymorphone, he was instructed to keep

the pills in a safe place. [CV Doc. 1 at 6]. He claims, therefore, by storing the Oxymorphone in

a safe with his guns, the presence of the firearms was coincidental and did not further the drug

offense.     [Id. at 6-7].   This assertion is conclusory and insufficient to establish deficient

performance or prejudice. See Dyess, 730 F.3d at 359-60. Additionally, this assertion contradicts

Petitioner’s testimony that he possessed the firearm in furtherance of drug trafficking. Other than

Petitioner’s claim that the possession of the firearms was coincidental, he presents no evidence of

what an investigation of the nexus would have revealed. Proceeding to trial based on such a

defense would have been objectively unreasonable. Petitioner, therefore, has failed to show both

deficient performance and prejudice relative to the firearm/drug trafficking nexus.

        In sum, because Petitioner cannot show deficient performance or prejudice, his ineffective

assistance claims will be dismissed. See Strickland, 466 U.S. at 687-88

IV.     CONCLUSION

        For the foregoing reasons, the Court denies and dismisses Petitioner’s Section 2255

petition.

        IT IS, THEREFORE, ORDERED that:

        1.        Petitioner’s Motion to Vacate, Set Aside or Correct Sentence under 28 U.S.C. §

                  2255, including any motion for counsel or to stay the proceedings, [Doc. 1] is

                  DENIED and DISMISSED.

        2.        IT IS FURTHER ORDERED that pursuant to Rule 11(a) of the Rules Governing

                  Section 2254 and Section 2255 Cases, this Court declines to issue a certificate of



                                                  11

           Case 5:18-cv-00172-KDB Document 11 Filed 07/10/20 Page 11 of 12
               appealability. See 28 U.S.C. § 2253(c)(2); Miller-El v. Cockrell, 537 U.S. 322, 338

               (2003) (in order to satisfy § 2253(c), a petitioner must demonstrate that reasonable

               jurists would find the district court’s assessment of the constitutional claims

               debatable or wrong); Slack v. McDaniel, 529 U.S. 473, 484 (2000) (when relief is

               denied on procedural grounds, a petitioner must establish both that the dispositive

               procedural ruling is debatable and that the petition states a debatable claim of the

               denial of a constitutional right).

      IT IS SO ORDERED.

Signed: July 10, 2020




                                                    12

       Case 5:18-cv-00172-KDB Document 11 Filed 07/10/20 Page 12 of 12
